This case comes before us on a show cause order directing the employer to show cause why his appeal should not be dismissed in view of the fact that through the inadvertence of the employer the Workers’ Compensation Commission was unable to make findings which we can review.
Plaintiff filed an original petition seeking benefits for an employment-related disability. The trial court found that the petitioner was partially incapacitated and that 25 percent of his disability was within the scope of his employment.
The employer appealed from the decree of the Trial Commissioner to the full Commission. Upon appeal, the respondent furnished them with a partial transcript.
The Commissioner entered a final decree denying the re*891spondent’s appeal and affirming the decision of the Trial Commissioner. In its decision, the Commission stated that, without a full transcript, they were at a loss to determine whether the Trial Commissioner was in error. They further stated that:
John F. McBurney, for petitioner. Robert C. Hogan, Inc., Robert C. Hogan, for respondent.
“We do not see how we can consider that the decree is against the evidence and the law since we do not have a transcript setting forth the evidence.”
The respondent appealed from the decree of the full Commission and has provided this court with an ample transcript.
Although the respondent has filed a more complete transcript for this appeal, it is impossible for this court to review the findings of the Commission, since it made no findings or conclusions of law. The scope of review of this court is limited to searching the record to determine if there is any legal evidence to support the Commission’s findings. Absent fraud, the findings will not be disturbed. Beauchesne v. London & Co., 118 R.I. 651, 375 A.2d 920 (1977). We are bound by the Commission’s findings.
Limited as we are as to our own role in reviewing the Commission’s findings, we are constrained to support its decision. In any event, the defendant has failed to show cause why its appeal should not be dismissed.
For the reasons stated we deny the defendant’s appeal. The decree appealed from is affirmed and the case is remanded to the Workers’ Compensation Commission for entry of a decree consistent with this opinion.